Citation Nr: 0409771	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Abraham, Law Clerk

INTRODUCTION

The veteran has active military service from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the above claim.  

A review of the record reveals that a claim for service connection 
for hearing loss was previously denied by a January 1999 rating 
decision.  The rating decision on appeal denied reopening of the 
claim.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally denied 
claims).  Thus, the issue on appeal has been recharacterized as 
shown above.  

In November 2003, the veteran had a hearing before the undersigned 
Acting Veterans Law Judge.  For the reasons given below, the 
merits of the claim for service connection for bilateral hearing 
loss is being REMANDED to the RO to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In January 1999, the RO denied a claim for service connection 
for hearing loss.  The veteran did not appeal that decision.

2.  Some of the evidence received since 1999 is so significant 
that it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The January 1999 RO rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2003).

2.  New and material evidence has been received, and the claim for 
service connection for hearing loss is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  VA also has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

A letter was sent to the veteran in October 2002 explaining the 
VCAA, asking him to submit certain information, and informing him 
what evidence and information VA would be obtaining.  The letter 
also told the veteran to send VA copies of any evidence relevant 
to his claims that was in his possession.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. January 14, 2003).  
Therefore, the Board finds that the Department's duty to notify 
has been fully satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In light of the favorable decision contained 
herein, that is, the reopening of the veteran's hearing loss 
claim, it is clear that sufficient evidence was developed in this 
case in this respect.  As discussed in more detail in the REMAND 
below, there is a further duty to assist the veteran and that will 
be accomplished before consideration of his claim on the merits.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be granted 
for that condition if the evidence shows it was incurred in 
service.  38 C.F.R. § 3.303(d).  

A January 1999 rating decision, among other things, denied service 
connection for hearing loss, finding that there was no 
relationship between the post-service hearing loss and the 
veteran's military service.  Rating actions are final and binding 
based on evidence on file at the time the claimant is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. § 
3.104(a).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of disagreement 
(NOD) with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  The veteran was notified of this decision in February 
1999, but did not file a NOD.  The next correspondence received 
from him was in June 2001 when his representative requested that 
this claim be reopened.

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the claim 
can be evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence was 
recently amended.  See 38 C.F.R. § 3.156(a) (2003).  However, that 
amendment applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001).  Since 
this claim was received before that date, the law in effect when 
the claim was filed is applicable.  That is the standard discussed 
above.

The evidence received subsequent to January 1999 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received since 1999 includes the January 2002 report 
of Brian Mitchell, M.D., as well as other private medical 
evidence.  This evidence is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this evidence is 
material.  To be material, it must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or with 
other evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis added).

The Board concludes that the veteran has submitted material 
evidence.  The additional evidence includes an opinion from a 
private physician that the veteran's hearing loss may be due to 
noise exposure.  The new evidence at least "contribute[s] to a 
more complete picture of the circumstances surrounding the origin" 
of the veteran's hearing disorder, to include the issue of whether 
the condition is, in fact, related to his military service.  
Assuming the credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received subsequent 
to January 1999 is new and material and serves to reopen the claim 
for service connection for hearing loss.  However, the Board 
cannot, at this point, adjudicate the reopened claim, as further 
assistance to the veteran is required to comply with the duty to 
assist.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been received to reopen the claim 
for service connection for bilateral hearing loss, the claim is 
reopened, and, to that extent only, the appeal is granted.


REMAND

The veteran's claim for service connection for bilateral hearing 
loss must be remanded for additional development.  The Board 
concludes that the VA has a further duty to assist the veteran in 
developing the claim.  First, the veteran is entitled to 
assistance in procuring alternate sources for of his service 
medical records.  See M21-1, Part III, Ch. 4, sub IV, §§ 4.23 & 
4.25.  Specifically, his service medial records for the period of 
2-19-52 to 2-18-54 have not been obtained for review.  

Second, the veteran claims that he has been treated at both the 
Boston and Jamaica Plain VA Medical Centers from 1999 to the 
present.  The most recent VAMC records on file are from Boston 
from 1998.  Furthermore, it does not appear as though the RO has 
ever made an attempt to attain the more recent records from either 
facility. 


Next, the veterans' claims file contains records from private 
medical examiners detailing the veteran's condition and contain an 
audiogram, as well as a tympanogram.   These records were received 
after the veteran's Board hearing and have not been given first 
review to the RO.  The veteran did not waive RO jurisdiction for 
this type of evidence.

Finally, the most current VA medical examination of the veteran's 
condition of record was in August 1998.  He was diagnosed as 
having no hearing in his right ear and a Eustachian tube 
obstruction in his left ear.  It is clear from the veteran's DD-
214 that he served with an infantry unit, so his claims of 
exposure to acoustic trauma during service, as well as his 
maneuver mishap, are plausible.  The Board concludes that another 
VA medical examination must be completed to ascertain the 
connection, if any, between the veteran's disability and his 
military service.

Accordingly, this claim is remanded for the following:

1. Obtain the veteran's medical records from the VA medical 
centers in Boston and Jamaica Plain for treatment for hearing 
loss from 1998 to the present.  Continue to request these VA  
records, either until the records are obtained or it is reasonably 
certain that the records do not exist or that further efforts to 
obtain the records would be futile.  All efforts to obtain VA 
records should be fully documented, and the VA facility must
provide a negative response if records are not available.

2. Contact the National Personnel Records Center (NPRC), or 
any other appropriate agency, and request that a search of 
alternate sources be made for records concerning the veteran's 
treatment during active service for hearing loss.  Associate all 
requests and records received with the claims file.  If records 
are 
unavailable, a negative reply is requests.


3. When the above development has been accomplished and any
available evidence has been obtained, schedule the veteran for a
VA audiometric examination.  Provide the claims file to the 
Examiner for review.  After reviewing the file, the examiner 
should 
render an opinion as to whether it is at least as likely as not 
(i.e., 
50 percent probability) that the veteran's current hearing loss 
is related to in-service acoustic trauma.  Please refer to private 
medical records and lay evidence showing hearing disability.

4. Then, after ensuring the VA examination report is complete 
and that any actions needed to comply with the Veteran Claims
Assistance Act, Pub. L. No., 106-475, 114 Stat. 2096 (2000), have
been completed, readjudicate the claim.  If any such action does
not resolve this claim, issue the veteran and his representative a
supplemental statement of the case.  An appropriate period of time
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  This claim must be afforded expeditious treatment. 

No action is required of the appellant until further notice is 
obtained.  However, the Board takes this opportunity to advice the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for comprehensive and correct adjudication of his claim.  
The appellant's cooperation in VA's efforts, including reporting 
for any scheduled VA examination, is both critical and 
appreciated.  


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



